Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The rejection regarding the combination of Toyoshima’164 and Toyoshima’837 utilizes Toyoshima’837 paragraph [0120] with established time periods including a first time period to restart the device after a first abnormal detection and a second time period thereafter as a consecutive abnormal detection to stop supplying of the common voltage by shutting down the entire display device. 
However, Toyoshima’837 does not specifically disclose stopping only the common voltage supply circuit from outputting. Therefore, Toyoshima’837 does not disclose a third time of abnormal detection to shut down the main control circuit since the main control circuit is shut down in the second time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622